Citation Nr: 1702590	
Decision Date: 01/31/17    Archive Date: 02/09/17

DOCKET NO.  15-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left ankle disability and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel




INTRODUCTION

The Veteran served in the U.S. Army from March 1951 to March 1953. He served in the Republic of Korea and his military decorations include the Combat Infantryman Badge.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2014 decision of the San Juan, Puerto Rico, Regional Office (RO) which denied reopening the Veteran's claim for service connection as no new and material evidence had been received. Service connection was originally denied in July 1955 and a prior attempt to reopen his claim was denied in December 1977.

As to the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left ankle disability, the Board is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claims without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claims and to adjudicate the claims on a de novo basis. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The RO determined that new and material evidence had not been submitted to reopen the claim for service connection for a left ankle disability in a December 1977 decision; the Veteran did not appeal that decision.

2.  No new and material evidence has been associated with the claims file since the December 1977 rating decision. 


CONCLUSIONS OF LAW

1.  The December 1977 rating decision that denied reopening the claim of service connection for a left ankle disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim has not been received. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

VA has a duty to notify claimants about the claims process and a duty to assist them in obtaining evidence in support of their claim. VA has issued several notices to the Veteran including a February 2014 notice which informed him of the evidence needed to reopen his claim for service connection; what actions he needed to undertake; and how VA would assist him in developing his claims. The February 2014 notice was issued to the Veteran prior to the rating decision from which the instant appeal arises.  

All identified and available relevant documentation has been secured to the extent possible and all relevant facts have been developed. There remains no question as to the substantial completeness of the claim. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a). For these reasons, the Board finds that the VA's duties to notify and to assist have been met.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence. New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened. Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996). See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In July 1955, VA denied service connection for a left ankle disability as there was no evidence that the Veteran had a left ankle disability. In December 1977, VA denied reopening of the Veteran's claim as VA had not received "new and material evidence not previously considered that shows that your left ankle condition was incurred or aggravated by service." The Veteran was informed in writing of that adverse decision and his appellate rights and did not submit a notice of disagreement (NOD).

The evidence previously considered by the RO includes service treatment records, statements from fellow servicemembers, police and court documents related to an in-service car accident, and July 1955 VA examinations. The only new evidence received since the December 1977 rating decision is a VA audiological examination, a VA posttraumatic stress disorder (PTSD) examination, and statements from the Veteran's representative.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed. Justus v. Principi, 3 Vet.App. 510 (1992). Here, the additional evidence submitted since the December 1977 rating decision is not material as it does not show evidence of a current left ankle disability.

As new and material evidence has not been received, the Veteran's claim of entitlement to service connection for a left ankle disability is not reopened.

ORDER

The application to reopen the claim of entitlement to service connection for a left ankle disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


